Citation Nr: 0618770	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for right knee and 
ankle disabilities.  In September 2003, the veteran testified 
before the Board at a hearing that was held at the RO.  The 
Board remanded the claims for additional development in July 
2005.


FINDINGS OF FACT

1.  The veteran's right knee disability (moderate 
osteoarthritis with evidence of an old anterior cruciate 
ligament instability) first manifested many years after 
service and is unrelated to any incident of service, 
including his service-connected left knee and ankle 
disabilities.

2.  The veteran's right ankle disability (post-traumatic 
arthritis, secondary to ligamentous injury of the 
calcaneofibular, anterior talofibular, and deltoid ligaments) 
first manifested many years after service and is unrelated to 
any incident of service, including his service-connected left 
knee and ankle disabilities.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active service, and is not proximately due 
to or the result of his service-connected left knee or ankle 
disabilities.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

2.  A right ankle disability was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
left knee or ankle disabilities.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records show that on 
examination prior to entry into service he was noted to have 
moderate genu valgus that was not considered disabling.  His 
service medical records otherwise reflect only a single entry 
each for the right knee and ankle.  In mid-February 1961, 
while the veteran was receiving physical therapy for a left 
knee injury, he was noted to have weakness of the anterior 
cruciate ligament (ACL) bilaterally.  In July 1962, just 
prior to the veteran's separation from service, he reported 
to sick call with complaints of pain in his right ankle.  His 
ankle was wrapped in an Ace bandage.  While his service 
medical records reflect extensive treatment for both left 
knee and ankle problems, his records are, aside from the two 
instances cited above, silent as to right knee and ankle 
problems.  On examination in July 1962, prior to his 
separation from service, no abnormalities of the right lower 
extremity were noted.  As the veteran did not receive any 
additional treatment for right knee or ankle pain during 
service, and no abnormality was noted on separation, the 
Board finds that the weight of the evidence does not 
establish chronicity in this case.  38 C.F.R. § 3.303 (2005).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of his 
right knee and ankle disabilities.  38 C.F.R. § 3.303(b).  In 
statements submitted to the RO and in testimony before the 
Board, the veteran reported that since his separation from 
service he has continued to have problems with both his right 
knee and ankle, but that he has self-treated these problems 
rather than seeking professional medical help.  As a result, 
there are no post-service medical records relating to his 
right knee or ankle dated prior to a September 2003 private 
examination.  The record does, however, reflect professional 
medical treatment for left knee and ankle problems, for which 
the veteran has separately been service-connected.  

At the September 2003 private examination, the veteran 
reported that he had injured both his left knee and ankle 
during service, and may have also injured his right knee and 
ankle.  He believed that the injuries to his left knee and 
ankle subsequently caused or aggravated his right knee and 
ankle problems.  Physical examination of the right knee 
revealed fairly normal alignment, although there was crepitus 
and marked medial joint line tenderness.  X-ray examination 
revealed arthritis.   Physical examination of the left ankle 
revealed crepitus and swelling.  A sensation of catching was 
noted, especially on flexion.  X-ray examination of the ankle 
also showed arthritis.  MRI of the ankle revealed a tear of 
the fibulocalcaneal, anterior talofibular, and deltoid 
ligaments consistent with chronic ligamentous injury and then 
subsequent osteoarthritis of that ankle.  The examiner opined 
that the veteran's right knee and ankle injuries were similar 
to his left knee and ankle injuries, with the exception of 
having had surgical intervention.  It was this physician's 
opinion that the degenerative changes on the veteran's right 
knee and ankle had been present for a long period of time, 
and most likely were related to activities and trauma 
sustained as a young man, most likely during service.  The 
examiner did not opine as to any relationship between the 
veteran's right knee and ankle problems and his service-
connected left knee and ankle disabilities.

The veteran underwent VA examination in September 2005.  At 
that time, the veteran reported that following his separation 
from service, he worked as a carpenter, and in various other 
occupations before retiring in 1995.  The veteran reported 
that he was able to perform carpentry activities in "quite a 
vigorous manner" after his discharge from service, and that 
the only significant limiting factor related to his left 
knee.  In reviewing the veteran's service medical records, 
the examiner noted that there was only one entry each 
pertaining to the right knee and ankle.  With regard to the 
ankle, there was no specific diagnosis rendered.  The 
examiner noted that the only entry pertaining to the right 
knee was at the time of a follow up examination for the 
veteran's severely injured left knee.  The veteran was not 
able to provide a specific instance of injury for either the 
right knee or ankle either in service or afterwards.  

Physical examination of the right knee revealed swelling and 
tenderness to palpation.  The veteran also complained of 
locking and catching.  Examination of the ankle revealed 
tenderness to palpation and trace effusion.  There was a 
complete absence of the calcaneofibular ligament, with varus 
stress instability, the posterior talofibular ligament was 
intact.  X-ray examination revealed arthritic changes of the 
right knee and ankle and evidence of an old deltoid ligament 
injury of the right ankle.  The examiner noted that an MRI 
study dated in 2002 showed a partial tear of the deltoid 
ligament.  

In addressing whether the veteran's current right knee and 
ankle conditions were related to the veteran's period of 
active service, the examiner stated that based upon the 
paucity of service medical entries related to both the right 
knee and ankle, it did not appear likely that the current 
right knee and ankle difficulties had their origin in 
service.  The examiner also noted, despite the veteran's not 
being able to relate a history of injury to the right ankle, 
that a significant injury such as a deltoid ligament rupture, 
or rupture of the ligaments as demonstrated on the 2002 MRI 
of the ankle, would have very likely required subsequent 
medical evaluation and treatment.  The lack of in-service 
evidence suggested that such injury was not sustained in 
service.

In addressing whether the veteran's service-connected left 
knee and ankle problems caused or contributed to the right 
knee and ankle problems, the examiner stated that it did not 
appear that the left knee and ankle problems had produced a 
significant enough alteration in gait over the long run to 
have produced significant wear and tear in the right knee and 
ankle.  Rather, it was more likely that ipsilateral arthritic 
changes in the left hip would have occurred before right knee 
and ankle difficulties would have developed as a result of 
left knee and ankle problems.  One of the bases provided for 
this opinion was that, in the examiner's observation, 
amputees who had long-standing alterations in gait pattern 
rarely developed contralateral disease in the hip, knee or 
ankle.  As the veteran was unable to provide the examiner 
with any history of injuries or significant alterations in 
gait pattern that would allow the examiner to provide a 
medical opinion assigning a relationship between his service-
connected left knee and ankle and his current right knee and 
ankle problems, no such relationship could be found.

Here, the first post-service clinical evidence related to the 
veteran's right knee and ankle disabilities is dated in 
September 2003, many years after his separation from service.  
He is accordingly not entitled to service connection on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

While the September 2003 private examiner opined that the 
veteran's right knee and ankle conditions were related to his 
service, this appears to have been based upon a history 
provided by the veteran.  Transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  The Board finds that the September 
2003 opinion is of less probative value than the September 
2005 VA examiner's opinion, as there is no evidence that the 
September 2003 examiner reviewed the veteran's claims file.  
In contrast, the VA examiner reviewed the veteran's service 
and post-service records in depth, and conducted an 
examination of the veteran.  For this reason, the Board 
relies more heavily upon the September 2005 opinion finding 
no relationship between the veteran's right knee and ankle 
problems and his period of active service, or between his 
right knee and ankle problems service-connected left knee and 
ankle disabilities.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's right knee and ankle disabilities.  Thus, service 
connection on a direct basis is not warranted.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Nor is service 
connection on a secondary basis warranted, as the September 
2005 examiner, whose opinion the Board finds to be more 
probative, specifically found that there was no relationship 
between the veteran's right knee and ankle problems and his 
service-connected left knee and ankle disabilities.

The Board has considered the veteran's contentions as to the 
etiology of his right knee and ankle disabilities.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  While the veteran can describe 
symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to his service, or to his service-connected left 
knee and ankle disabilities.

As the preponderance of the evidence is against the claims 
for service connection for right knee and ankle disabilities, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 which 
fulfilled the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


